Moore, Associate Justice.
This is a motion filed by the defendants in error, made at the present term of the court, to reform a judgment rendered at its December term, 1871. The suit to which the motion refers was an action of “ trespass to try title,” brought by Basse & Hord against the city of Brownsville, in the District Court of Cameron county, in the year 18-54, and afterwards, by *448change of venue, taken to the District Court of Calhoun county, where, on the verdict of a jury, a judgment was rendered in favor of the plaintiffs, said Basse & Hord, which judgment was by said city of Brownsville brought, by writ of error, to this court; and said cause coming on to be heard before it, said judgment was, on the 17th day of June, A. D. 1872, reversed and the case dismissed.
It is a universal rule that no court can alter, vacate, or annul a final judgment, regularly entered in a case of which it has jurisdiction, after the adjournment of the term at which such judgment was rendered. Evidently, therefore, this motion can only be entertained at this, the third term after the entry of the judgment sought to be reformed, upon its being made to appear that the judgment, or so much of it as is complained of, is an absolute nullity, for want of jurisdiction of the court over the subject-matter in controversy or the parties to the suit, or the total absence and lack of power in the court to render or make the particular judgment or order assailed.
It is not pretended that the case was not regularly before the court by writ of error, on a final judgment of the District Court, or that any objection can be made to it for want of parties. The sole ground upon which it is claimed we may review and reform the judgment seems to be based upon the assumption, that when the judgment of the District Court is rendered upon a verdict of the jury this court can only, on appeal or writ of error, affirm the judgment, or reverse it and remand the cause to the District Court. And should any other judgment be rendered it will, it is insisted, be not merely irregular and erroneous, but absolutely null and void.
If this proposition is correct, it would, it seems to us, warrant the conclusion that the court does not acquire, by appeal or writ of error, when the judgment is upon a verdict, general jurisdiction of the cause, but merely a special or limited jurisdiction, authorizing it to render a *449judgment appropriate to the particular circumstances of the case developed in the record. Unless the judgment of the District Court is rendered upon a verdict, it is not denied that this court acquires general jurisdiction of the cause by the appeal or writ of error, and may affirm or reverse and render, remand or dismiss the case, as it may deem fit. But if the jury have passed upon the evidence, it is insisted, as we have just said, the jurisdiction of this court is limited to its affirmance, or reversal and remanding tor further proceedings in the District Court. Is there any just foundation for this alleged difference in the jurisdictional power of the court in these different classes of cases to hear, consider, and decide the cause before it as, in its judgment, justice between the parties requires and the law demands ? We think not.
Jurisdiction is the power to hear and determine a cause—the authority by which judicial officers take cognizance of and decide them. (3 Ohio, 494; 6 Pet., 591-709.) It gives the court capacity “to do both or either— hear without determining, or to determine without hearing.” (Ex parte Bennett, 50 Cal.) Appellate jurisdiction, with which alone this court is invested in passing upon civil causes, is defined to be the power and authority conferred upon a superior court to rehear and determine causes which have been tried in inferior courts. (Bouv. Diet.) Jurisdiction to determine a cause unquestionably implies power and authority to render such judgment as the court may conclude should be given, unless a limitation is manifest from the nature of the proceeding, the character of the tribunal, or by clear and positive legislative restriction. But upon neither of these grounds can it be maintained that this court did not have power to render the judgment which we are asked to treat as a nullity.
The statute to which we are cited in support of the motion, which, indeed, is but declaratory of the jurisdiction *450given the court by the constitution, says: “The Supreme Court shall have appellate jurisdiction over all manner of pleas, plaints, motions, causes, and controversies, both civil and criminal, which may be brought before it from the District or any other courts of the State, and which shall be cognizable in said Supreme Court, according to the laws and constitution of the State.” (Act to organize Supreme Court, passed in 1846.) This language is surely sufficiently broad and comprehensive to give the court power and authority to render such judgment as it may conclude appropriate for the proper exercise of its appellate jurisdiction. It manifestly shows that the jurisdiction of the court is of the cause, and that its extent is neither limited by nor dependent upon the fact that the judgment is upon a verdict or on issues either of law or fact submitted to the court. And this conclusion is strengthened, rather than weakened, by that part of the same section of the act directing the character of the judgment which may be rendered by the court. It reads: “And when the judgment or decree of the court below, in civil cases, shall be reversed, the Supreme Court shall proceed to render such judgment or decree as the court below should have rendered or pronounced, except when it is necessary that some matter of fact be ascertained, or from uncertainty as to the damages to be assessed, or matter to be decided, it is necessary to remand the case to the District Court.”
But to whose judgment is it committed to determine whether there is any uncertainty as to the damages or other matter, or additional facts to be ascertained to enable the court to pronounce such judgment as should have been rendered in the court below? "Unquestionably, it is to this court when it renders and pronounces its judgment. And it follows, however erroneous may be its conclusion, being on a matter for its determination, the judgment rendered cannot be held to be void. If not, this court unquestionably has no more authority to reform, revoke, or annul it, *451after the close of the term at which it was rendered, than has the District or any other court to contemn and disregard it.
If the jurisdiction of this court to remand a civil cause to the court below, or to pronounce a final judgment, depends upon the fact whether in truth “ it be necessary that some matter of fact be ascertained,” there can be no stability or certainty in its judgment. For if we may set aside the judgments of our predecessors, because in our opinion it was necessary on the recoixl before them,that other facts should have been ascertained before a judgment finally disposing of the case could have been properly rendered, with equal propriety may our successors say that we were mistaken, and may therefore revoke our judgment and restore that of our predecessors. And if the error of the court in holding that the ascertainment of other facts was unnecessary for the final disposition of the case will justify us in declaring their judgment void, must it not follow, if the ascertainment of other facts is indeed unnecessary, that a judgment remanding the canse is unauthorized, and on the theory now insisted upon,the judgment reversing and remanding a cause may be treated as a nullity of the court below or by this court at any subsequent term.
It is insisted that the jurisdiction of this court is appellate only, and that it can therefore render no judgment which the District Court could not have rendered. And because, as it is said the District Court should not have dismissed it over the verdict in favor of the plaintiff below, for this court to do so would be to exercise original jurisdiction, and hence a judgment of this kind must be held to be void. But while the jurisdiction of this court is appellate only, still it extends to and embraces the entire cause, and is not limited to a mere review of the points or questions considered and passed upon in the court below. And if from the nature of its jurisdiction it can only rightfully act as a revisory tribunal, and though it has no greater power *452or more enlarged jurisdiction over the cause than had the District Court, as it cannot be maintained that a judgment of that court dismissing the cause under the circumstances suggested, however erroneous, would be a nullity for want of jurisdiction, it should follow from the analogy suggested in support of the motion that a like construction should be given to a judgment of dismissal of the action by this court, however irregular, erroneous, and improper such judgment may evidently be, and however manifest and irreparable may be the wrong and injustice which must result from it. We do not imagine, however, that counsel for the motion will insist that the District Court may not properly, in some circumstances, render judgment for one party non obstante veredicto in favor of the other. If it manifestly appear that the court has no jurisdiction, or if the plaintiff has not shown, and cannot by amendment show, a cause of action, would there be error even in the judgment of the court dismissing the case, notwithstanding a verdict for the plaintiff? Ho one, we suppose, will say that there is. And if in a proper case such a judgment should be rendered, then it must be admitted that it is within the jurisdiction of the court to determine whether the case before it is of this character, and while any error into which it should fall by reason thereof should be corrected, it is not therefore to be regarded as a nullity. And if the District Court could have dismissed the cause non obstante veredicto, had a motion to do so been made and overruled, .it will not be denied, we presume, that it would have been not only within the jurisdiction but the duty of this court when the case is brought before it to “render such judgment or decree as the court below should have rendered or pronounced.” And whether the motion was made or not, as the appellate jurisdiction of this court is of the cause and is not limited to the mere questions passed upon in the court below, if in the opinion of the court a judgment" of dismissal notwithstanding the verdict should have been *453rendered, it certainly must be within the jurisdictive power of this court to pronounce such a judgment. Having acquired by appeal or writ of error jurisdiction of the cause, and the authority to render such judgment as should have been given in the court below, mere error in the judgment which it renders in no way detracts from or lessens its conclusive and binding effect as a final judgment after the close of the term of the court at which it is pronounced.
We have been led to consider the question presented by this motion thus fully, not through any doubt or uncertainty in our minds in respect to the jurisdiction of the court to pronounce such judgment as that rendered by our predecessors in this case, for this power has been exercised from the organization of the court to the present time in eases too numerous for citation, but from the fact that counsel for the motion, while admitting that the court has often rendered judgments of this kind, insists that it has never been done when the jurisdictional power of the court to dismiss a cause in which there has been a verdict for the plaintiff below has been challenged. Whether the objection now taken to the jurisdiction of the court was urged in other cases, when the judgment of the District Court has been reversed on a verdict and the cause was nevertheless dismissed by this court, we are unable to say. Certainly, however, many of the cases which have been dismissed by this court were upon judgments of the District Court on verdicts; and we should feel loath to say, unless warranted by the most cogent reasons or the plain letter of the law, that the learned and eminent judges who have preceded us, by whom these cases have been thus decided, assumed to exercise a jurisdiction not warranted or conferred upon them by the Constitution and laws under which this court is organized, and by which it exercises its powers and functions as an appellate tribunal.
In discussing the question raised by this motion we have considered it, it will be observed, solely .with reference to *454the power or jurisdiction of the court to render the judgment which we are asked to vacate or reform. And while we have no hesitancy in this view of it in holding that the jurisdiction of the court is amply sufficient to support the judgment, and that it cannot be questioned in a collateral proceeding elsewhere or in this court at a subsequent time to that at which it was rendered as a nullity, we are not to be understood as approving the practice of rendering final judgments in this court on reversal of the judgment of the court below, whether on verdicts or otherwise, except when it manifestly appears that the ends of justice would not be promoted by remanding the cause to the District Court; for example: .when an agreed case has been sub-, mitted to the court; when even by every legitimate amendment of the petition the plaintiff would be unable to show a cause of action; when the court below has no jurisdiction, or in other cases of like character which might be suggested, which would necessarily have to be dismissed by the court below if remanded; or where the final disposition of the cause by this court was manifestly essential to the attainment of the ends of justice.
The motion is. refused.
¡Refused.